FILE COPY




                             IN THE
                   TWELFTH COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                     FOR THE STATE OF TEXAS
                    ________________________________________________

                                   No. 12-14-00362-CV

                                      GRACE SMITH
                                           V.
                                  STEPHANIE HOLLOWAY
                    ________________________________________________


____________________________________________________________________________________

                     ORDER REFERRING CASE TO MEDIATION
_____________________________________________________________________________________

       The court has determined that this case should be referred to mediation prior to briefing.
TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-.154.052 (Vernon 1997), §§ 154.053, 154.073
(Vernon Supp. 2001), §§ 154.054 – 154.072 (Vernon 1997). Accordingly, it is ORDERED that
this case be mediated under the following terms and conditions:
       1. The court appoints the following mediator in this case:
                      Mr. Andy Tindel
                      112 East Line
                      Suite 304
                      Tyler, TX 75702
                       (903)596-0900
       If instead, the parties prefer to select their own mediator, they must (a) promptly agree
       upon a mediator, (b) within seven days of this Order, notify the court in writing, with a
       copy to the court-appointed mediator, that the court-appointed mediator’s services will
       not be needed, and (c) within seven days of this Order, provide the court with the name
                                                                                   FILE COPY




and address of the mediator they selected. Any arrangements for mediation using an
agreed-upon mediator must comport with the time restrictions set forth in this Order.
2. All parties must confer with the mediator within fourteen days of the date of this
Order to establish a date and place for the mediation proceeding. The parties shall agree
on a date for the mediation proceeding that is consistent with the mediator’s schedule and
is no later than six weeks after the date of this Order. In the event the parties cannot
agree on a date, the mediator shall select and set a date;
3. In the discretion of the mediator, each party may be required to provide a confidential
memorandum and/or information sheet setting forth the issues of the case and their
positions on those issues. Additionally, upon request of the mediator, the parties shall
produce all information the mediator deems necessary to understand the issues of the
case. The memorandum and/or information sheet and other information produced to the
mediator will not be made a part of the file in this case and will be destroyed by the
mediator at the conclusion of the mediation proceeding;
4. All parties to this matter or their authorized representatives, accompanied by their
counsel, must appear and attend the mediation proceeding;
5. Mediation is a mandatory, non-binding settlement conference conducted with the
assistance of a mediator. The mediation proceeding will be confidential within the
meaning of Texas Civil Practice and Remedies Code sections 154.053 and 154.073.
6. Unless otherwise agreed, the mediation proceeding will not be recorded;
7. The mediator will negotiate a reasonable fee with the parties. The mediator’s fee will
be borne equally by the parties unless otherwise agreed to by the parties, will be taxed as
costs, and will be paid directly to the mediator. If the parties do not agree upon the fee
requested by the mediator, the court will set a reasonable fee, which shall be taxed as
cost. TEX. CIV. PRAC. & REM. CODE ANN. § 154.054;
8. Within two days after the conclusion of the mediation proceeding, the mediator shall
certify to this Court as follows: (a) whether the parties appeared as ordered, (b) whether
the case was settled, and (c) whether the mediation fees were paid in accordance with the
court’s order or as otherwise agreed to by the parties; (d) the dollar amount of the
mediation fee paid by each party; and
9. If mediation fully resolves the issues in this case, the parties must file a joint or agreed
motion seeking dispositive relief, within seven days of the conclusion of the mediation.
If the parties need more time to effectuate the terms of the settlement agreement, they
                                                                                      FILE COPY




       must within seven days of the conclusion of mediation, file a joint or agreed motion for
       an extension of time to file their dispositive motion.
       It is FURTHER ORDERED that this referral will not delay or modify any time period
relating to the disposition of this case unless specifically ordered by this Court.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 12th
day of January 2015,A.D.
                                                       CATHY S. LUSK, CLERK
                                                       12th Court of Appeals




                                                       ______________________________
                                                       By: Katrina McClenny, Chief Deputy Clerk